BECKER, Circuit Judge,
concurring.
I do not agree with the majority that the language of § 409(a) of ERISA, 29 U.S.C. 1109(a), is more specific (and hence serves as a better indication of Congressional intent) than the language of § 206(d)(1) of ERISA, 29 U.S.C. § 1056(d)(1). The issue here is (involuntary) alienation, and in my view the statutory language dealing with alienation in § 206(d)(1) is more specific in that context than the language dealing with equitable remedies under § 409(a). In addition, with respect to the language concerning a trustee’s personal liability to rectify his or her breach of fiduciary liability in § 409(a), I find that language to be as equally general as the anti-alienation provision of § 206(d)(1). In my view, neither § 409(a) nor § 206(d)(1) can be accurately characterized as more specific than the other and therefore warranting greater interpretive authority.
I also do not agree with the majority that the language of § 206(d)(1), and by extension Guidry v. Sheet Metal Workers Nat’l Pension Fund, 493 U.S. 365, 110 S.Ct. 680, 107 L.Ed.2d 782 (1990), can fairly be read as shielding only the beneficiaries’ interest under the pension plan from third-party creditors and not second-party creditors, namely the Fund itself. In my view, the plain meaning of “may not be assigned or alienated” in § 206(a)(1), appears to apply equally to involuntary alienation by the Fund itself and to involuntary alienation initiated by a garnishing third-party. In other words, the plain meaning of § 206(d)(1) seems to encompass both the involuntary alienation arising by reason of Coar’s criminal fiduciary breach in the context of a claim by the Fund and a claim by a garnishing third party.
All that said, I nonetheless concur in the judgment. I do so because I recognize that the Supreme Court in Guidry expressly left open the question before us, see 493 U.S. at 373, 110 S.Ct. at 685, and, consistent with the observation of the majority opinion, see Majority at 1420, I cannot conceive that Congress intended that someone in the position of Mr. Coar (in contrast to any of his survivors) should be able to receive pension benefits from the Fund he had so extensively defrauded (at least until the amount taken was repaid). As Judge Nickerson observed, reaching the same conclusion in a post-Guidry case, see Pension Benefit Guar. Corp. v. Solmsen, 743 F.Supp. 125 (E.D.N.Y.1990), such a result would make no sense. See Sutherland, Statutory Construction § 363 (2d ed. 1904) (a statute should not be interpreted to create absurd results); accord Robert Winzinger, Inc. v. Management Recruiters of Bucks County, Inc., 841 F.2d 497, 500 (3d Cir.1988). This result would be particularly counter-intuitive given that we are interpreting a statute, ERISA, the broad purpose of which is to protect and ensure the availability of pension funds for retirees. As the majority opinion acknowledges, to allow Coar to collect his pension from the *1426very Fund he defrauded would detract from this overriding purpose of ERISA.